Name: Commission Regulation (EU) 2018/174 of 2 February 2018 implementing Regulation (EC) No 1177/2003 of the European Parliament and of the Council concerning Community statistics on income and living conditions (EU-SILC) as regards the list of target secondary variables on intergenerational transmission of disadvantages, household composition and evolution of income for 2019 (Text with EEA relevance. )
 Type: Regulation
 Subject Matter: economic analysis;  national accounts;  demography and population;  social framework;  information technology and data processing;  social affairs
 Date Published: nan

 6.2.2018 EN Official Journal of the European Union L 32/35 COMMISSION REGULATION (EU) 2018/174 of 2 February 2018 implementing Regulation (EC) No 1177/2003 of the European Parliament and of the Council concerning Community statistics on income and living conditions (EU-SILC) as regards the list of target secondary variables on intergenerational transmission of disadvantages, household composition and evolution of income for 2019 (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1177/2003 of the European Parliament and of the Council of 16 June 2003 concerning Community statistics on income and living conditions (EU-SILC) (1), and in particular Article 15(2)(f) thereof, Whereas: (1) Regulation (EC) No 1177/2003 established a common framework for the systematic production of European statistics on income and living conditions, in order to ensure that comparable and up-to-date cross-sectional and longitudinal data on income and on the level and composition of poverty and social exclusion are available at national and Union level. (2) Pursuant to Article 15(2)(f) of Regulation (EC) No 1177/2003, implementing measures are to be adopted each year to specify the target secondary areas and variables to be included in the cross-sectional component of EU-SILC that year. Implementing measures specifying the target secondary variables and their identifiers for the 2019 module on intergenerational transmission of disadvantages, household composition and evolution of income should therefore be adopted. (3) The measures provided for in this Regulation are in accordance with the opinion of the European Statistical System Committee, HAS ADOPTED THIS REGULATION: Article 1 The list of target secondary variables and identifiers for the 2019 module on intergenerational transmission of disadvantages, household composition and evolution of income, part of the cross-sectional component of EU-SILC, shall be as set out in the Annex. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 February 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 165, 3.7.2003, p. 1. ANNEX The target secondary variables and identifiers for the 2019 module on intergenerational transmission of disadvantages, household composition and evolution of income, part of the cross-sectional component of EU-SILC, shall be as follows: 1. Units Information on intergenerational transmission of disadvantages variables shall be provided for all current household members or, if applicable, for all selected respondents aged over 24 years and less than 60 years. Information on evolution of income and household composition applies at household level and refers to the household as a whole. 2. Mode of data collection For variables applying to the individual level, the mode of data collection is a personal interview with all current household members or, if applicable, for all selected respondents aged over 24 years and less than 60 years. For variables applying to household level, the mode of data collection is personal interview with the household respondent. If the relevant persons are temporarily absent or incapacitated, proxy interviews are allowed as an exception. 3. Reference period For variables concerning intergenerational transmission of disadvantages, the reference period shall be when the interviewee was around 14 years old. For variables concerning evolution of income and household composition (household grid), the reference period shall be the current period. 4. Definitions for intergenerational transmission of disadvantages (1) Father: the person the interviewee considered to be his/her father when he/she was around 14 years old. In general the father will be the biological father, but if the interviewee considers someone else to be the father during the reference period, the answers should refer to him, even if the biological father was alive and known. (2) Mother: the person the interviewee considered to be his/her mother when he/she was around 14 years old. In general the mother will be the biological mother, but if the interviewee considers someone else to be the mother during the reference period, the answers should refer to her, even if the biological mother was alive and known. (3) Household: refers to the household in which the respondent was living when he/she was around 14 years old. If the parents of the respondent were divorced/separated and shared custody equally (50 % of the time for each parent), the respondent has the option to:  select his/her household on an objective basis, taking into account his/her main address when he/she was around 14 years old (i.e. the one in the population register and/or in his/her identity card/passport);  select his/her household on a subjective basis according to where he/she felt more at home when he/she was around 14 years old. If the parents of the respondent were divorced/separated and did not share custody equally, the household should be that where the respondent lived all or the majority of the time. The target secondary variables shall be sent to the Commission (Eurostat) in the Household Data File (H-file) and in the Personal Data File (P-file) after the target primary variables. Testing module 2019 Intergenerational transmission of disadvantages Variable name Code Target variable Family data PT220 Type of household when respondent was around 14 years old 1 Private household 2 Lived in a collective household or institution PT220_F 1 Filled  1 Missing  3 Not selected respondent  6 Not in age range (25-59)  7 Not applicable (RB010  2019) PT230 Presence of mother when respondent was around 14 years old 1 Yes 2 No, she did not live in the same household but I had contact 3 No, she did not live in the same household and I had no contact 4 No, deceased PT0230_F 1 Filled  1 Missing  2 N/A (lived in a collective household or institution)  3 Not selected respondent  6 Not in age range (25-59)  7 Not applicable (RB010  2019) PT240 Presence of father when respondent was around 14 years old 1 Yes 2 No, he did not live in the same household but I had contact 3 No, he did not live in the same household and I had no contact 4 No, deceased PT240_F 1 Filled  1 Missing  2 N/A (lived in a collective household or institution)  3 Not selected respondent  6 Not in age range (25-59)  7 Not applicable (RB010  2019) PT020 Number of adults when respondent was around 14 years old Number (2 digits) 0-99 PT020_F 1 Filled  1 Missing  2 N/A (lived in a collective household or institution)  3 Not selected respondent  6 Not in age range (25-59)  7 Not applicable (RB010  2019) PT030 Number of children when respondent was around 14 years old Number (2 digits) 0-99 PT030_F 1 Filled  1 Missing  2 N/A (lived in a collective household or institution)  3 Not selected respondent  6 Not in age range (25-59)  7 Not applicable (RB010  2019) PT040 Number of persons in the household in work when respondent was around 14 years old Number (2 digits) 0-99 PT040_F 1 Filled  1 Missing  2 N/A (lived in a collective household or institution)  3 Not selected respondent  6 Not in age range (25-59)  7 Not applicable (RB010  2019) PT250 Degree of urbanisation when respondent was around 14 years old 1 City (more than 100 000 inhabitants) 2 Town or suburb (10 000 to 100 000 inhabitants) 3 Rural area, small town or village (less than 10 000 inhabitants) PT250_F 1 Filled  1 Missing  2 N/A (lived in a collective household or institution)  3 Not selected respondent  6 Not in age range (25-59)  7 Not applicable (RB010  2019) PT210 Tenancy status when respondent was around 14 years old 1 Owned 2 Rented 3 Accommodation was provided free  1 Don't know PT210_F 1 Filled  1 Missing  2 N/A (lived in a collective household or institution)  3 Not selected respondent  6 Not in age range (25-59)  7 Not applicable (RB010  2019) Parents background PT060 Country of birth of the father Country of the birth of father (SCL GEO alpha-2 code)  1 Don't know PT060_F 1 Filled  1 Missing  2 N/A (lived in a collective household or institution)  3 Not selected respondent  5 N/A Father not present and no contact or deceased  6 Not in age range (25-59)  7 Not applicable (RB010  2019) PT070 Citizenship of the father Country of main citizenship (SCL GEO alpha-2 code)  1 Don't know PT070_F 1 Filled  1 Missing  2 N/A (lived in a collective household or institution)  3 Not selected respondent  5 N/A father not present and no contact or deceased  6 Not in age range (25-59)  7 Not applicable (RB010  2019) PT090 Country of birth of the mother Country of the birth of mother (SCL GEO alpha-2 code)  1 Don't know PT090_F 1 Filled  1 Missing  2 N/A (lived in a collective household or institution)  3 Not selected respondent  5 N/A mother not present and no contact or deceased  6 Not in age range (25-59)  7 Not applicable (RB010  2019) PT100 Citizenship of the mother Country of main citizenship (SCL GEO alpha-2 code)  1 Don't know PT100_F 1 Filled  1 Missing  2 N/A (lived in a collective household or institution)  3 Not selected respondent  5 N/A mother not present and no contact or deceased  6 Not in age range (25-59)  7 Not applicable (RB010  2019) Educational data PT110 Highest level of education attained by the father 1 Low level (less than primary, primary education or lower secondary education) 2 Medium level (upper secondary education and post-secondary non-tertiary education) 3 High level (short-cycle tertiary education, bachelor's or equivalent level, master's or equivalent level, doctoral or equivalent level)  1 Don't know PT110_F 1 Filled  1 Missing  2 N/A (lived in a collective household or institution)  3 Not selected respondent  5 N/A father not present and no contact or deceased  6 Not in age range (25-59)  7 Not applicable (RB010  2019 PT120 Highest level of education attained by the mother 1 Low level (less than primary, primary education or lower secondary education) 2 Medium level (upper secondary education and post-secondary non-tertiary education) 3 High level (short-cycle tertiary education, bachelor's or equivalent level, master's or equivalent level, doctoral or equivalent level)  1 Don't know PT120_F 1 Filled  1 Missing  2 N/A (lived in a collective household or institution)  3 Not selected respondent  5 N/A mother not present and no contact or deceased  6 Not in age range (25-59)  7 Not applicable (RB010  2019) Occupational data PT130 Activity status of the father when respondent was around 14 years old 1 Employee working full-time 2 Employee working part-time 3 Self-employed or helping family business 4 Unemployed/looking for job 5 In retirement 6 Permanently disabled and/or unfit to work 7 Fulfilling domestic tasks and care responsibilities 8 Other inactive person  1 Don't know PT130_F 1 Filled  1 Missing  2 N/A (lived in a collective household or institution)  3 Not selected respondent  5 N/A father not present and no contact or deceased  6 Not in age range (25-59)  7 Not applicable (RB010  2019) PT140 Managerial position of the father when respondent was around 14 years old 1 Yes 2 No  1 Don't know PT140_F 1 Filled  1 Missing  2 N/A (lived in a collective household or institution)  3 Not selected respondent  4 N/A father not working (not employed)  5 N/A father not present and no contact or deceased  6 Not in age range (25-59)  7 Not applicable (RB010  2019) PT150 Main occupation of the father when respondent was around 14 years old ISCO-08(COM) code (1 digit)  1 Don't know PT150_F 1 Filled  1 Missing  2 N/A (lived in a collective household or institution)  3 Not selected respondent  4 N/A father not working (not employed)  5 N/A father not present and no contact or deceased  6 Not in age range (25-59)  7 Not applicable (RB010  2019) PT160 Activity status of the mother when respondent was around 14 years old 1 Employee working full-time 2 Employee working part-time 3 Self-employed or helping family business 4 Unemployed/looking for job 5 In retirement 6 Permanently disabled and/or unfit to work 7 Fulfilling domestic tasks and care responsibilities 8 Other inactive person  1 Don't know PT160_F 1 Filled  1 Missing  2 N/A (lived in a collective household or institution)  3 Not selected respondent  5 N/A mother not present and no contact or deceased  6 Not in age range (25-59)  7 Not applicable (RB010  2019) PT170 Managerial position of the mother when respondent was around 14 years old 1 Yes 2 No  1 Don't know PT170_F 1 Filled  1 Missing  2 N/A (lived in a collective household or institution)  3 Not selected respondent  4 N/A mother not working (not employed)  5 N/A mother not present and no contact or deceased  6 Not in age range (25-59)  7 Not applicable (RB010  2019) PT180 Main occupation of the mother when respondent was around 14 years old ISCO-08(COM) code (1 digit)  1 Don't know PT180_F 1 Filled  1 Missing  2 N/A (lived in a collective household or institution)  3 Not selected respondent  4 N/A mother not working (not employed)  5 N/A mother not present and no contact or deceased  6 Not in age range (25-59)  7 Not applicable (RB010  2019) Material deprivation PT190 Financial situation of the household when respondent was around 14 years old 1 Very bad 2 Bad 3 Moderately bad 4 Moderately good 5 Good 6 Very good  1 Don't know PT190_F 1 Filled  1 Missing  2 N/A (lived in a collective household or institution)  3 Not selected respondent  6 Not in age range (25-59)  7 Not applicable (RB010  2019) PT260 Basic school needs (books and equipment for school) met when respondent was around 14 years old 1 Yes 2 No, due to financial reasons 3 No, other reasons PT260_F 1 Filled  1 Missing  2 N/A (lived in a collective household or institution)  3 Not selected respondent  6 Not in age range (25-59)  7 Not applicable (RB010  2019) PT270 Having daily meal with meat, chicken, fish (or vegetarian equivalent) when respondent was around 14 years old 1 Yes 2 No, due to financial constraints 3 No, other reason PT270_F 1 Filled  1 Missing  2 N/A (lived in a collective household or institution)  3 Not selected respondent  6 Not in age range (25-59)  7 Not applicable (RB010  2019) PT280 One week of annual holiday away from home when respondent was around 14 years old 1 Yes 2 No, due to financial constraints 3 No, other reason PT280_F 1 Filled  1 Missing  2 N/A (lived in a collective household or institution)  3 Not selected respondent  6 Not in age range (25-59)  7 Not applicable (RB010  2019) Optional testing module 2019 Evolution of income and household composition Variable name Code Target variable HI010 Change in income compared to previous year (OPTIONAL) 1 Increased 2 Remained more or less the same 3 Decreased HI010_F 1 Filled  1 Missing  3 Not selected respondent  7 Not applicable (RB010  2019) HI020 Reason for increase (OPTIONAL) 1 Indexation/re-evaluation of salary 2 Increased working time, wage or salary (same job) 3 Came back to job market after illness, parenthood, parental leave, child care or to take care of a person with illness or disability 4 Starting or changed job 5 Change in household composition 6 Increase in social benefits 7 Other HI020_F 1 Filled  1 Missing  2 Not applicable HI010  1  3 Not selected respondent  7 Not applicable (RB010  2019) HI030 Reason for decrease in income (OPTIONAL) 1 Reduced working time, wage or salary (same job), including self-employment (involuntary) 2 Parenthood/parental leave/child care/to take care of a person with illness or disability 3 Changed job 4 Lost job/unemployment/bankruptcy of (own) enterprise 5 Became unable to work because of illness or disability 6 Divorce/partnership ended/other change in household composition 7 Retirement 8 Cut in social benefits 9 Other HI030_F 1 Filled  1 Missing  2 Not applicable HI010  3  3 Not selected respondent  7 Not applicable (RB010  2019) HI040 Future income (OPTIONAL) 1 Increase 2 Remain the same 3 Decrease HI040_F 1 Filled  1 Missing  3 Not selected respondent  7 Not applicable (RB010  2019) HGYX (1) Household grid (OPTIONAL) (2) 10 Partner (low level) 11 Husband/wife/civil partner (high level) 12 Partner/cohabitee (high level) 20 Son/daughter (low level) 21 Natural/adopted son/daughter (high level) 22 Step-son/step-daughter (high level) 30 Son-in-law/daughter-in-law (low; high level) 40 Grandchild (low; high level) 50 Parent (low level) 51 Natural/adoptive parent (high level) 52 Step-parent (high level) 60 Parent-in-law (low; high level) 70 Grandparent (low; high level) 80 Brother/sister (low level) 81 Natural brother/sister (high level) 82 Step-brother/sister (high level) 90 Other relative (low; high level) 95 Other non-relative (low; high level) 99 Not stated (low; high level) HGYX_F 1 Filled  1 Missing  2 N/A (one person household)  7 Not applicable (RB010  2019) (1) X = 1, ¦, number of persons in the household  1 Y = 2, ¦, number of persons in the household Y > X. (2) Either low- and/or high-level answer categories can be used.